  Case: 4:20-cv-00553-SEP Doc. #: 33 Filed: 07/13/20 Page: 1 of 2 PageID #: 144




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 A.M., by and through his mother and
 next friend, Aparna Deora, Ph.D.,

                         Plaintiff,
                                                          Case No. 4:20-CV-00553
          v.

 BRIDGECREST ACCEPTANCE
 CORPORATION d/b/a BRIDGECREST,

                         Defendant.

            DEFENDANT BRIDGECREST ACCEPTANCE CORPORATION d/b/a
                  BRIDGECREST’S RENEWED MOTION TO STAY

         Defendant Bridgecrest Acceptance Corporation d/b/a Bridgecrest (“Bridgecrest”) hereby

respectfully moves this Court to stay this action. This Court previously stayed this action, by Order

dated June 26, 2020 (Dkt. 30), pending resolution of the United States Supreme Court’s decision

in Barr v. American Association of Political Consultants, Appeal No. 19-631. On July 6, 2020,

the United States Supreme Court issued its Order in Barr, ruled that the government debt collection

exception to the Telephone Consumer Protection Act (“TCPA”) was unconstitutional, and severed

that provision from the TCPA. This Court lifted the stay the following day. On July 9, 2020, the

Supreme Court granted certiorari in Facebook, Inc. v. Duguid, Appeal No. 19-511, to address the

definition of an “automatic telephone dialing system” (“ATDS”) under the TCPA, an issue on

which the Circuit Courts of Appeals are deeply and irreconcilably divided.

         As this Court recognized in granting a stay pending the resolution in Barr, any decision by

the Supreme Court to grant certiorari in Facebook and address the definition of an ATDS will

impact the resolution of this case. Accordingly, the Court indicated it would entertain a renewed

motion to stay in the event the Supreme Court granted certiorari in Facebook, which it now has


                                            Page 1 of 2
4828-3966-1500.3
  Case: 4:20-cv-00553-SEP Doc. #: 33 Filed: 07/13/20 Page: 2 of 2 PageID #: 145




done. Contemporaneous with this Motion, Bridgecrest is filing its Memorandum In Support,

which is incorporated herein by this reference.

         WHEREFORE Bridgecrest respectfully requests that this Court enter an Order staying this

action pending the Supreme Court’s decision in Facebook v. Druguid, Appeal No. 19-511, and for

such other and further relief as this Court deems just and equitable.



Dated: July 13, 2020                          Respectfully submitted,

                                              By: /s/Juliet A. Cox
                                                 Juliet A. Cox               MO #42566
                                                 KUTAK ROCK LLP
                                                 2300 Main Street, Suite 800
                                                 Kansas City, MO 64108
                                                 Telephone: (816) 960-0090
                                                 Facsimile: (816) 960-0041
                                                 juliet.cox@kutakrock.com
                                                 ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on this 13th day of July, 2020, a true and
correct copy of the above and foregoing document was filed with the Court’s CM-ECF system
which will provide notice to all counsel of record.


                                                  /s/ Juliet A. Cox
                                                  ATTORNEY FOR DEFENDANT




                                            Page 2 of 2
4828-3966-1500.3
